DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 3/23/2021 and the supplemental replies filed on 4/15/2021 and on 4/20/2021 have been entered.

Rejections Withdrawn
The § 112(b) rejections are withdrawn in view of the cancellation of rejected claims 6-9. Newly presented claims 12 and 13 are similar to previously presented claims 6 and 7, respectively, and satisfactorily address the previously noted issues. The Examiner finds the phrase “enzyme reaction termination” as in claim 12 part (6) to be adequately supported in the original application, as it would be understood by the ordinary artisan to be the appropriate correction of an obvious error of “enzyme reaction-terminated”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to specifically teach the peptides comprising SEQ ID NO:8, 9, 11, or 12. Each of these four sequences contains a cysteine residue not found in naturally occurring TRPM8. Although it was generally known to prepare peptide fragments of known proteins and to append cysteine residues at either end to facilitate subsequent conjugation, there is insufficient direction found in the prior art to placement of a cysteine residue at the exact residue positions as in SEQ ID NO:8, 9, 11, or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699